The attorneys for the parties, and appellant, on this appeal from an order of the Family Court, Orange County, dated January 19, 1976, have agreed, after a conference held before Hon. Harry Gittleson on March 11, 1976, that the appeal be withdrawn, and that a prior order of the said court, dated June 20, 1974, be modified pursuant to a certain stipulation. In accordance with the foregoing, it is ordered that (1) the appeal be deemed withdrawn, without costs or disbursements; (2) the order of the Family Court, Orange County, dated June 20, 1974, is modified by reducing the support payments provided therein from $20 per week to $10 per week, effective March 11, 1976; and (3) a hearing be had in the Family Court for the purpose of fixing appellant’s visitation rights. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.